Title: Editorial Note: Reply to a Cherokee Delegation, 3 July 1801
From: 
To: 


                  On Tuesday, 30 June 1801, “a Deputation from the Cherokee Nation of Indians on behalf of the said Nation” met with Henry Dearborn at the War Office. The delegation consisted of five Cherokee chiefs, their interpreter, Charles Hicks, and an assistant interpreter. The chief clerk of the War Department, John Newman, apparently kept the minutes of the conference. A chief called The Glass was the speaker for the visitors. They brought written instructions signed by Little Turkey, the principal chief of the Cherokees, and their mission was “to see the new President of the United States, to make representations to him, as the father and guardian of our country.” Dearborn learned from the instructions that the Cherokees were concerned about the removal of U.S. troops from Tennessee and about encroachments by white settlers into the Indians’ territory. He invited the visitors “to state all that you have upon your minds, all your grievances, all your requests on behalf of your nation, that the President may know and consider them” (“Minutes of a Conference, holden at the War Office in the City of Washington,” 30 June-3 July 1801, Lb in DNA: RG 75, LSIA; safe-conduct pass, 9 July, Lb in same; Stanley W. Hoig, The Cherokees and Their Chiefs: In the Wake of Empire [Fayetteville, Ark., 1998], 80, 90).
                  Presenting a string of wampum to begin his address, The Glass asked if the boundary between the Cherokees’ territory and the United States, negotiated along with a land cession at Tellico in 1798, was to be permanent, as the Indians had been assured it would be. He said that the Cherokees had heard that the United States in fact intended to negotiate a new treaty, “the object of which is to deprive us of more of our land.” The Cherokees also wanted to know who actually got their lands once Indian claims were extinguished—the United States itself, or, as the Indians suspected, “the frontier people.” The Glass asserted that the Cherokees had begun “manufactures” and “made many improvements” as the government’s agents had urged them to do, but if they gave up more land they would not be able to carry out the recommendation that they engage heavily in livestock raising (“Minutes of a Conference”; William G. McLoughlin, Cherokee Renascence in the New Republic [Princeton, 1986], 42–3, 46, 61).
                  The Glass stated that whites had killed two Cherokee people as soon as the United States withdrew troops from the frontier, and an inquiry from Dearborn prompted him to mention other killings of Cherokees that the government had done nothing about. “No satisfaction has yet been given for murders of Cherokees by White men,” said The Glass, “nor do we expect that any will be given. On our part, we endeavor to fulfil treaties: if our people do wrong, satisfaction is immediately given.” Dearborn apparently changed the subject, noting that the instructions from Little Turkey referred to “the advantages, which your people have derived from being taught to spin and weave.” The Glass closed his address by noting that after the Tellico treaty, the Cherokees were promised that three maps of the Cherokee-U.S. boundaries would be made, one for the War Office, one for the state of Tennessee, and one for the Cherokees, “and that it should be certified, on those Maps, that no more land should be required from us.” The delegation then withdrew with Dearborn’s promise that he would present what they had said to the president and see them again on Friday morning, 3 July (“Minutes of a Conference”).
                  Jefferson did not attend the Friday conference, but he drafted the substance of what Dearborn said to the deputation on that occasion (Document I). Dearborn retained some of Jefferson’s passages almost verbatim. He altered other passages while retaining the sense and purpose of the president’s language. And while Jefferson’s draft referred to the Cherokees in third person, Dearborn addressed them directly as “you” (Document ii). On 3 July, after Hicks translated Dearborn’s statement “sentence by sentence,” The Glass reiterated that the Cherokees had “no disposition” to give up any more land. “I suppose,” he said, referring to the president, “that our Father would not wish to see us thrown from the land allotted to us.” Dearborn replied: “Certainly not.” Then The Glass asked for “the papers, which will prevent our being imposed upon by the White people.” According to the National Intelligencer, Dearborn gave the delegation “agreeably to their request, and by direction of the President, his assurances, written on parchment, and to be deposited in the nation.” The Glass in turn presented a string of white wampum beads, attesting that they were “the emblem of peace” and “serve with us for the assurances, which White people give on paper.” He then stated the Cherokees’ opposition to “the intended road, from Georgia to Kentucky, which has disturbed the tranquillity of our nation.” “No such road will be asked for at present,” Dearborn answered, conceding, however, that the U.S. commissioners would, at the upcoming treaty talks, want to discuss other roads. The Glass then brought up a movement onto the Indians’ lands by settlers from Georgia, and when Dearborn opined that the territory in question belonged to the Creeks, other members of the deputation joined The Glass in asserting that it was the Cherokees’ land. In response to some hesitation expressed about the new agent to the Cherokees, Return J. Meigs, the secretary of war expressed confidence that Meigs, “though somewhat advanced in life,” was able-bodied and “of a good and friendly disposition.” Dearborn also tried to allay the envoys’ concerns about price-gouging at the government trading store at Tellico and about a “house of entertainment” that had appeared there without the Cherokees’ permission. He assured the deputation: “The land certainly still belongs to you. We do not claim a single inch beyond the line, except when you have made grants for particular establishments” (“Minutes of a Conference”; National Intelligencer, 15 July 1801; McLoughlin, Cherokee Renascence, 78–80).
                  The delegation, wishing to rest their horses for the homeward journey, waited a week before leaving Washington. Dearborn gave them a gold chain—“which will never rust”—for presentation to Little Turkey as a symbol of the chain of friendship between the United States and the Cherokees. The secretary of war wrote to the principal chief, also, reporting the results of the conference. “Your father the President instructs me to assure you,” Dearborn informed Little Turkey, “in behalf of your nation, that he will pay the most sacred regard to the existing treaties, between your nation and ours, and protect your whole territory against all intrusions, that may be attempted by white people.” Also, wrote Dearborn, Jefferson pledged support for the Cherokees’ “laudable progress towards comfort and happiness by the introduction of useful arts.” Anyone violating treaties or the laws protecting the Indians would be brought to justice or “a faithful remuneration” paid instead. The president “will never abandon his beloved Cherokees nor their children, so long as they shall act justly and peaceably towards the White people and their Red brethren.” Such conduct on the Cherokees’ part was “all that he requires from you,” Dearborn asserted, “in return for his friendship and protection.” Dearborn also wrote to Meigs, instructing him to discourage the Cherokees from sending delegations to the capital. The desire for presents, Dearborn claimed, led the Indians “to seize every frivolous pretext for paying such visits,” which became “too frequently the sources of vast expense without any resulting good” (Dearborn to Little Turkey, 7 July, and to Meigs, 10 July, both in DNA: RG 75, LSIA; National Intelligencer, 15 July 1801; “Minutes of a Conference”).
                  The National Intelligencer took brief notice of the conference while it was in progress, and subsequently published an account that gave detailed summaries of The Glass’s 30 June address and Dearborn’s reply. Other newspapers reprinted the story, which stated that Dearborn conveyed the president’s assurances to the Cherokees but did not attribute to Jefferson any role in the authorship of the secretary’s statement of 3 July (National Intelligencer, 1, 15 July 1801; Alexandria Times; and District of Columbia Daily Advertiser, 17 July; Hartford American Mercury, 30 July).
                  On 3 July, the day his meetings with the Cherokee deputation concluded, Dearborn wrote to William R. Davie, James Wilkinson, and Benjamin Hawkins, the commissioners appointed to carry out the negotiations with the Indian tribes. “Having been mistaken, as to some part of the line, between the Cherokees and the White people,” the secretary wrote, “the President on further reflexion, has thought proper to direct, that the second object of your conference with the Cherokees, viz, the alteration of the boundary line, from the Ohio, between the Cumberland and Tennessee Rivers, should be suspended.” Alluding to “information lately received,” Dearborn said that “it is evident that the Cherokees have testified much dissatisfaction on hearing that the government were about to request them to cede more land.” It was therefore “the wish of the President, that you should treat the subject with great tenderness, and that you should not press them on any other subjects than those, which relate to roads and settlers thereon. You will impress upon them the belief that the United States have no desire to purchase any of their lands unless they are quite willing to sell.” To assuage concerns about roads, Dearborn suggested that the commissioners offer a system of passes to control travel along the roads and gates to prevent the Indians’ livestock from straying (Lb in DNA: RG 75, LSIA).
                  The modification of the government’s goals for the negotiation, however, was to no avail. Although Dearborn wrote Wilkinson that the Cherokees had left Washington “well satisfied, and will I hope make favourable impressions on their nation on their return,” Little Turkey, on hearing the deputation’s report of the conference with Dearborn, decided that he would not meet with the commissioners. Another murder of a Cherokee along the frontier strained the situation even further, and several chiefs, including The Glass, attempted to change the site of the meetings, which were originally scheduled to begin on 1 Aug. to allow time for the commissioners to negotiate with the Chickasaws and Choctaws that autumn. After delays, some chiefs did meet the commissioners early in September 1801, but they expressed deep concerns about encroachments on Cherokee lands and refused to discuss new roads. Unable to pursue negotiations with the Cherokees, the commissioners moved on to hold discussions with the other tribes (Dearborn to Wilkinson, 17 July 1801, Lb in DNA: RG 107, LSMA; Dearborn to chiefs of the Cherokees, Chickasaws, and Choctaws, 18 June 1801, Lb in DNA: RG 75, LSIA; Thomas Foster, ed., The Collected Works of Benjamin Hawkins, 1796–1810 [Tuscaloosa, Ala., 2003], 361–86).
                  Commenting on The Glass’s oratory, the National Intelligencer affirmed that his “mode of delivery, the tone of his voice, and his general expression of countenance, were mild and persuasive, and his deportment and gestures were highly dignified and graceful.” The Glass was a chief from the Cherokees’ Lower Towns, which were located along the Tennessee River between Chickamauga and Muscle Shoals. Many of those Cherokees, who were sometimes called the Chickamaugas, were dismayed by the expansion of settlements from the American states and, as a result, supported the British side during the American Revolution. In that period and for some time after, The Glass resisted encroachments on the Cherokees’ territory, but in the years following his visit to Washington he came to be identified with land cessions and as an advocate of relocation. In 1808 his opponents forced him, for a time, off the Cherokee national council, prompting him to sign appeals to Jefferson and Dearborn. “Our hearts are true to the U. States,” one of those addresses declared. The Glass became a leader in the migration of Cherokees to Arkansas. His name in English apparently came from a confusion of his Cherokee name with the word for “looking glass” (National Intelligencer, 6 July 1801; remonstrances of 2, 25, [ca. 26] Nov. 1808, in DNA: RG 107, LRUS; McLoughlin, Cherokee Renascence, 20, 60, 80, 85, 95, 100–1, 115, 118, 122, 133, 144–5, 156, 160, 211, 230, 232, 417; Hoig, Cherokees, 63–4, 73, 77, 88, 96, 102, 112–13, 120; Jack Frederick Kilpatrick and Anna Gritts Kilpatrick, eds., “Letters from an Arkansas Cherokee Chief (1828–29),” Great Plains Journal, 5 [1965], 26–34; Vol. 2:285–6; Vol. 3:5, 479n).
               